OPINION — AG — (1) A MUNICIPALITY MAY NOT LAWFULLY USE ITS FUNDS, EQUIPMENT OR LABOR TO IMPROVE PROPERTY OWNED BY A CHURCH, NON PROFIT CORPORATION OR OTHER PRIVATE ENTITY, WHERE SUCH IMPROVEMENTS ARE SOLELY FOR THE BENEFIT OF SUCH CHURCH, NON PROFIT CORPORATION OR OTHER PRIVATE ENTITY. (2) A MUNICIPALITY MAY NOT LAWFULLY USE ITS EQUIPMENT AND LABOR TO IMPROVE SUCH PROPERTY, EVEN IF THE MUNICIPALITY IS FULLY REIMBURSED FOR ITS COSTS IN MAKING SUCH IMPROVEMENTS. (3) A MUNICIAPLITY MAY NOT LAWFULLY USE ITS EQUIPMENT TO IMPROVE SUCH PROPERTY, IF THE EQUIPMENT WAS PURCHASED IN WHOLE OR IN PART FROM STATE APPORTIONED FUNDS IN ITS STREET AND ALLEY FUND. CITE: ARTICLE X, SECTION 17 47 Ohio St. 1979 Supp., 22.2 [47-22.2](C), 68 Ohio St. 1979 Supp., 504 [68-504](C) (FLOYD W. TAYLOR)